DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10815719. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite that the gas from the pressurized gap permeates through the interior pane and into communication with the evacuated space (instant claim 1) and that the vacuum within the evacuated gap can be configured to maintain the a set level of vacuum within the evacuated gap at a desired level (instant claim 1).
Claims 1-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Application No. 16/830620 (allowed but not issued yet). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite that the gas from the pressurized gap permeates through the interior pane and into communication with the evacuated space (instant claim 1) and that the vacuum within the evacuated gap can be configured to maintain the a set level of vacuum within the evacuated gap at a desired level (instant claim 1)and/or the vacuum within the evacuated gap can be configured to maintain the thermal resistance of the assembly at a desired level (instant claims 20 and 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du Plessis et al (2008/0302059) in view of Marjanovic et al (2016/0279895).

            Marjanovic et al teaches it is known to include channels/holes 26 in the panes of a multiple pane glass article for applications where gas pressure equalization is desirable. Refer to figures 1, 2A, 2B and 2C, along with paragraphs [0020] and [0026].   
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Du Plessis et al to include permeable panes in the multi pane window, as is taught to be known by Marjanovic et al, for the purpose of maintaining pressure equalization between the panes and keep the pressurized gas at a desired level. While a vacuum source is not shown in the figure there would have to be some type of vacuum source to have a vacuum as taught per claim 1. With regards to claims 13, 20 and 33 it would be obvious that the thermal resistance would be at a desired level when the pressure is at a desired level. With regards to claims 2-5 and 24-26 and 37-39, see paragraph [0027]. With regards to claims 6, 27 and 40, it would be obvious to use a tempered glass since glass is generally taught and tempered glass is strong than non-tempered. With regards to claims 7, 28 and 41, it would be obvious to use the gases recited in order to provide the desired insulating effect. With regards to 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        10/23/2021